Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 1 of 14
Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 2 of 14
Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 3 of 14
Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 4 of 14
           Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 5 of 14




                                        AFFIDAVIT OF PROCESS SERVER
                          United States District Court for the Northern District of California


   State of California, et al.
                                                                     Attorney: Xavier Becerra
              Plaintiffs),                                           Attorney General of California
                                                                     300 South Spring Street, #1702
     VS.
                                                                     Los Angeles, California 90013

  Donald J. Trump, et al.

              Defendant(s)
                                                                  OOl- 016 7'7'7‘8 3

Case Number: 3:19-cv-00872-EDL
Legal Documents received by Ace Attorney Services on 02/19/2019 to be served upon Mark T. Esper
at 9275 Gunston Road, Suite 5, Fort Belvoir, Virginia 22060


I, Seng Saelee, swear and affirm that on February 20, 2019 I did the following:

Served Mark T. Esper by placing in a sealed envelope CERTIFIED#: (7014 0150 000 7525 3512) a
conformed copy of this, SUMMONS; COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF; CIVIL COVER SHEET; CONSENT OR DECLINATION TO MAGISTRATE JUDGE
JURISDICTION; NOTICE OF ELECTRONIC FILING to 9275 Gunston Road, Suite 5, Fort Belvoir,
Virginia 22060



Description of Person Accepting Service:


Supplemental Data Appropriate to this Service:



                             <2
        Seng Saelee


Ace Attorney Service
1000 Broadway, Suite 340
Oakland, California 94607
(510) 465-1000
Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 6 of 14
Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 7 of 14
Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 8 of 14
Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 9 of 14
Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 10 of 14
           Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 11 of 14




                                        AFFIDAVIT OF PROCESS SERVER
                          United States District Court for the Northern District of California


   State of California, et al.
                                                                     Attorney: Xavier Becerra
              Plaintiffs),                                           Attorney General of California
                                                                     300 South Spring Street, #1702
     VS.
                                                                     Los Angeles, California 90013

  Donald J. Trump, et al.

              Defendant(s)
                                                                   001-01S7Z7-97'

Case Number: 3:19-cv-00872-EDL
Legal Documents received by Ace Attorney Services on 02/19/2019 to be served upon President
Donald J. Trump at 1600 Pennsylvania Avenue NW, Washington, DC 20530


I, Seng Saelee, swear and affirm that on February 20, 2019 I did the following:

Served President Donald J. Trump by placing in a sealed envelope CERTIFIED#: (7014 0150 000
7525 3512) a conformed copy of this, SUMMONS; COMPLAINT FOR DECLARATORY AND
INJUNCTIVE RELIEF; CIVIL COVER SHEET; CONSENT OR DECLINATION TO
MAGISTRATE JUDGE JURISDICTION; NOTICE OF ELECTRONIC FILING to 1600
Pennsylvania Avenue NW, Washington, DC 20530




Description of Person Accepting Service:


Supplemental Data Appropriate to this Service:




  Seng Saelee


Ace Attorney Service
1000 Broadway, Suite 340
Oakland, California 94607
(510) 465-1000
Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 12 of 14
           Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 13 of 14




                                           AFFIDAVIT OF PROCESS SERVER
                             United States District Court for the Northern District of California


   State of California, et al.
                                                                        Attorney: Xavier Becerra
                Plaintiff(s),
                                                                        Attorney General of California
                                                                        300 South Spring Street, #1702
     VS.
                                                                        Los Angeles, California 90013

   Donald J. Trump, et al.

                Defendant(s)
                                                                      001-01677334

Case Number: 3:19-cv-00872-EDL
Legal Documents received by Ace Attorney Services on 02/19/2019 to be served upon United States of
America, U.S. Attorney's Office for the Northern District of California, Attn: Civil Process Clerk at
450 Golden Gate Avenue, San Fransisco, California 94102

I, Eduardo Arias, swear and affirm that on February 20, 2019 at 12:12 p.m., I did the following:

Served United States of America, U.S. Attorney's Office for the Northern District of California, Attn:
Civil Process Clerk, SUMMONS; COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF; CIVIL COVER SHEET; CONSENT OR DECLINATION TO MAGISTRATE JUDGE
JURISDICTION; NOTICE OF ELECTRONIC FILING to Dillon Campbell, Receptionist &
Authorized person to accept service of process at 450 Golden Gate Avenue, San Fransisco, California
94102 of the government agency and informing that person of the contents of the documents.


Description of Person Accepting Service:
Sex: Male Age: 30, Height: 5"10" Weight: 200lbs Skin Color: Caucasian Hair Color: N/A

Supplemental Data Appropriate to this Service:

                         /I
            /
           L_            t
 Eduardo Arias
   Runner

Ace Attorney Service
1000 Broadway, Suite 340
Oakland, California 94607
(510) 465-1000

                                                                                                         i
           Case 4:19-cv-00872-HSG Document 54 Filed 03/28/19 Page 14 of 14




                                        AFFIDAVIT OF PROCESS SERVER

                          United States District Court for the Northern District of California



   State of California, et al.
                                                                     Attorney: Xavier Becerra
              Plaintifffs),                                          Attorney General of California
                                                                     300 South Spring Street, #1702
     VS.
                                                                     Los Angeles, California 90013

  Donald J. Trump, et al.

              Defendant(s)
                                                                   OOl- OlGT'T’SOO

Case Number: 3:19-cv-00872-EDL
Legal Documents received by Ace Attorney Services on 02/19/2019 to be served upon Heather
Wilson at 1500 W. Perimeter Rd. Ste. 1370, Andrews Air Force Base, MD, 20762



I, Seng Saelee, swear and affirm that on February 20, 2019 I did the following:

Served Heather Wilson by placing in a sealed envelope CERTIFIED#: (7014 0150 0000 7525
3536) a conformed copy of this, SUMMONS; COMPLAINT FOR DECLARATORY AND
INJUNCTIVE RELIEF; CIVIL COVER SHEET; CONSENT OR DECLINATION TO
MAGISTRATE JUDGE JURISDICTION; NOTICE OF ELECTRONIC FILING to 1500 W.
Perimeter Rd. Ste. 1370, Andrews Air Force Base, MD, 20762




Description of Person Accepting Service:



Supplemental Data Appropriate to thi^Service:




        Seng Saelee



Ace Attorney Service
1000 Broadway, Suite 340
Oakland, California 94607         •
(510) 465-1000
